18-2164
     Anwar v. Barr
                                                                                   BIA
                                                                           A095 102 165
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of September, two thousand
 5   nineteen.
 6
 7   PRESENT:
 8            PETER W. HALL,
 9            JOSEPH F. BIANCO,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   NADEEM ANWAR,
15            Petitioner,
16
17                   v.                                          18-2164
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Yaniv Lavy, Feiner & Lavy, P.C.,
25                                    New York, NY.
26
27   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
28                                    Attorney General; Claire L.
29                                    Workman, Senior Litigation
30                                    Counsel; John B. Holt, Trial
31                                    Attorney, Office of Immigration
32                                    Litigation, United States
33                                    Department of Justice, Washington,
34                                    DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner     Nadeem   Anwar,    a    native   and    citizen   of

6    Pakistan, seeks review of a June 22, 2018 decision of the BIA

7    denying his motion to reopen.         In re Nadeem Anwar, No. A 095

8    102 165 (B.I.A. June 22, 2018).             We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11        We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Jian Hui Shao v. Mukasey, 546 F.3d

13   138, 168-69 (2d Cir. 2008).       It is undisputed that Anwar’s

14   2018 motion to reopen was untimely as it was filed more than

15   10 years after the BIA’s decision affirming his removal order.

16   8   U.S.C.   §   1229a(c)(7)(C)(i);     8   C.F.R.   §     1003.2(c)(2).

17   Nevertheless, an applicant may, at any time, move to reopen

18   his case “based on changed country conditions arising in the

19   country of nationality or the country to which removal has

20   been ordered, if such evidence is material and was not

21   available and would not have been discovered or presented at
                                      2
1    the previous proceeding.”     8 U.S.C. § 1229a(c)(7)(C)(ii); see

2    also 8 C.F.R. § 1003.2(c)(3)(ii).                To prevail on such a

3    motion, however, the applicant also must establish his prima

4    facie eligibility for the relief sought—in this case, asylum,

5    withholding   of   removal,   and       relief   under   the    Convention

6    Against Torture.     See Poradisova v. Gonzales, 420 F.3d 70,

7    78 (2d Cir. 2005); see also Abudu v. INS, 485 U.S. 94, 104

8    (1988)   (identifying     failure          to     present      “previously

9    unavailable material evidence” and failure to establish prima

10   facie eligibility as independent dispositive grounds for

11   denying reopening).      Accordingly, and contrary to Anwar’s

12   position, the BIA’s conclusion that Anwar failed to establish

13   prima facie eligibility for relief was dispositive, and the

14   BIA was not required to determine whether there had been a

15   change in conditions in Pakistan.

16       Nor did the BIA abuse its discretion in finding that

17   Anwar failed to demonstrate his prima facie eligibility for

18   asylum and related relief.              When reviewing a motion to

19   reopen, the BIA may rely on an underlying adverse credibility

20   determination.     See Qin Wen Zheng v. Gonzales, 500 F.3d 143,

21   146-47 (2d Cir. 2007).    Here, the BIA relied on the fact that
                                         3
1    Anwar was found not credible in the underlying proceedings,

2    and it concluded that his new evidence failed to rebut the

3    underlying adverse credibility determination.                 See Kaur v.

4    BIA, 413 F.3d 232, 234 (2d Cir. 2005).               But Anwar has waived

5    any challenge to the BIA’s reliance on the adverse credibility

6    determination, failing to address it in his brief.                Instead,

7    he    mistakenly   argues     that       the   hearing    transcript   and

8    underlying decision of the immigration judge are not in the

9    record.     They are.    Certified Administrative Record at 528-

10   43 (IJ Dec.), 562-646 (Tr.).              Thus, Anwar has waived the

11   dispositive basis for the BIA’s decision.                See Yueqing Zhang

12   v. Gonzales, 426 F.3d 540, 541 n.1 (2d Cir. 2005).

13         Even if we were to reach the merits of the BIA’s decision,

14   we would find no abuse of discretion.                As noted above, the

15   BIA   was    permitted   to    rely       on   the   underlying    adverse

16   credibility determination.        See Qin Wen Zheng, 500 F.3d 143,

17   146-47; Kaur, 413 F.3d at 234.                 And the BIA reasonably

18   concluded that Anwar’s allegedly new evidence—which consisted

19   of un-notarized letters from individuals in Pakistan that

20   appeared to be prepared solely for the motion—was of minimal

21   evidentiary     weight      and      failed     to     rehabilitate    his
                                          4
1    credibility.    See Qin Wen Zheng, 500 F.3d at 147-48; Y.C. v.

2    Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We generally defer

3    to the agency’s evaluation of the weight to be afforded an

4    applicant’s documentary evidence.”).           Though Anwar claims

5    that the BIA ignored one letter from his political party in

6    Pakistan,    the   agency    referred   to    all    of   his   letters

7    collectively and was not required to “expressly parse or

8    refute . . . [each] piece of evidence.”             Jian Hui Shao, 546

9    F.3d at 169 (internal quotation marks omitted).             Similarly,

10   Anwar’s argument that the BIA ignored a letter from his

11   brother and a police report is without merit.             The documents

12   were not material: the letter from his brother reiterated

13   previously     discredited     claims   and     did       not   resolve

14   inconsistencies in the underlying testimony and evidence, and

15   the police report related to current conditions in Pakistan,

16   not to the credibility of Anwar’s claim.

17       For the foregoing reasons, the petition for review is

18   DENIED, and the pending motion for a stay of removal is

19   DISMISSED as moot.

20                                   FOR THE COURT:
21                                   Catherine O’Hagan Wolfe,
22                                   Clerk of Court
                                       5